

116 HR 6584 IH: To amend title XIX of the Social Security Act to provide for a temporary increase in Medicaid DSH allotments during the COVID–19 emergency period, and for other purposes.
U.S. House of Representatives
2020-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6584IN THE HOUSE OF REPRESENTATIVESApril 21, 2020Ms. Kelly of Illinois (for herself and Mr. Gomez) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to provide for a temporary increase in Medicaid DSH allotments during the COVID–19 emergency period, and for other purposes.1.Temporary increase in Medicaid DSH allotments during COVID–19 emergency period(a)In generalSection 1923(f)(3) of the Social Security Act (42 U.S.C. 1396r–4(f)(3)) is amended—(1)in subparagraph (A), by striking and subparagraph (E) and inserting and subparagraphs (E) and (F); and(2)by adding at the end the following new subparagraph:(F)Temporary increase in allotments during certain public health emergencyThe DSH allotment for any State is—(i)for fiscal year 2020, equal to 102.5 percent of the DSH allotment that would be determined under this paragraph for the State for fiscal year 2020 without application of this subparagraph, notwithstanding subparagraphs (B) and (C); and(ii)for a subsequent fiscal year (if any) during which the emergency period defined in paragraph (1)(B) of section 1135(g) is in effect, equal to 102.5 percent of the DSH allotment determined under this subparagraph for the State for the previous fiscal year.For each fiscal year after fiscal year 2020 during which the emergency period described in clause (ii) is not in effect, the DSH allotment for a State for such fiscal year is equal to the DSH allotment that would have been determined under this paragraph for such fiscal year if this subparagraph had not been enacted..(b)DSH allotment adjustment for TennesseeSection 1923(f)(6)(A)(vi) of the Social Security Act (42 U.S.C. 1396r–4(f)(6)(A)(vi)) is amended—(1)by striking Notwithstanding any other provision of this subsection and inserting the following: (I)In generalNotwithstanding any other provision of this subsection (except as provided in subclause (II) of this clause); and(2)by adding at the end the following:(II)Temporary increase in allotments during certain public health emergencyFor any of fiscal years 2020 through 2025, if the emergency period defined in paragraph (1)(B) of section 1135(g) is in effect during such fiscal year, the DSH allotment for Tennessee for such fiscal year shall be $54,427,500..(c)Sense of CongressIt is the sense of Congress that a State should prioritize making payments under the State plan of the State under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) (or a waiver of such plan) to disproportionate share hospitals that have a higher share of COVID–19 patients relative to other such hospitals in the State.